Citation Nr: 1646089	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  13-34 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a low back condition.  

2. Entitlement to service connection for diabetes mellitus due to Agent Orange exposure. 

3. Entitlement to service connection for hypertension, secondary to diabetes mellitus.

4. Entitlement to service connection for erectile dysfunction, secondary to diabetes mellitus.

5. Entitlement to an initial compensable rating from November 22, 2011 to January 26, 2014 and a rating in excess of 10 percent from January 27, 2014 to the present for bilateral hearing loss. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to November 1968 and from December 1969 to November 1971.    

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In May 2014, the RO increased the Veteran's noncompensable disability rating for bilateral hearing loss to 10 percent, effective January 27, 2014. 

In July 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

The issue of service connection for a low back condition is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1. The Veteran's diabetes and hypertension did not manifest during service or within one year following service, and there was no continuous symptomatology after service.

2. The Veteran was not exposed to Agent Orange in service.

3. From November 22, 2011 to January 26, 2014, the Veteran had, at worst, Level III hearing acuity in the right ear and Level I hearing acuity in the left ear under 38 C.F.R. § 4.85, Table VI.

4. From January 27, 2014 to the present, the Veteran had, at worst, Level IV hearing acuity in the right ear and Level V hearing acuity in the left ear under 38 C.F.R. § 4.85, Table VI.


CONCLUSIONS OF LAW

1. The criteria for service connection for diabetes have not been met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.309, 3.310 (2015).

2. The criteria for service connection for hypertension have not been met. 
 38 U.S.C.A. §§ 1110, 1131, 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.309, 3.310 (2015).

3. The criteria for service connection for erectile dysfunction have not been met.  
38 U.S.C.A. §§ 1110, 1131, 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.309, 3.310 (2015).

4. The criteria for a compensable rating from November 22, 2011 to January 26, 2014 and a rating in excess of 10 percent from January 27, 2014 to the present for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.130, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 ; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Additionally, service connection may be established by presumption pursuant to 38 C.F.R. § 3.303(b).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In this case, diabetes and hypertension are included among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  Id.  If a condition noted during service is not shown to be chronic then, generally, a showing of "continuity of symptoms" after service is required.  Id.

Presumptive service connection may also be established for certain chronic diseases, including diabetes and hypertension, where a veteran had ninety days or more of active service and the disorder manifested to a degree of ten percent or more within one year from separation of service.  Such diseases shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 C.F.R. § 3.307. 

If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several medical conditions, including diabetes mellitus.  38 C.F.R. § 3.309(e).  To establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service, the veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e); McCartt v. West, 12 Vet. App. 164, 166 (1999).  For diabetes mellitus, the prescribed time period within which the disease must manifest to a compensable degree is any time after service.  38 C.F.R. § 3.307(a)(6)(ii). 

For purposes of establishing entitlement to presumptive service connection as due to herbicide exposure, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid, and picloram.  38 C.F.R. § 3.307(a)(6).  Further, "service in the Republic of Vietnam," includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 
38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Nicholson, 20 Vet. App. 257  (2006), rev'd sub nom, Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  To establish qualifying "service in the Republic of Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97.  However, these provisions have been extended to Vietnam-era veterans who served near the Korean demilitarized zone (DMZ).  See 38 C.F.R. § 3.307(a)(6)(iv). 

Despite the foregoing, when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994).

Before deciding a claim, the Board is required to evaluate all relevant evidence on appeal, including lay and medical evidence.  See 38 U.S.C.A. § 7104(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Lay evidence may be competent and sufficient to establish a claim for service connection.  Specifically, lay evidence may be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, a layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a veteran is competent to report on that of which he or she has personal knowledge).  

The Board must then determine whether the evidence is credible or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of the relevant evidence, the Board must weigh its probative value.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Diabetes, Hypertension, and Erectile Dysfunction

The Veteran contends that his diabetes mellitus is due to Agent Orange exposure in service, and that this hypertension and erectile dysfunction are secondary to his diabetes mellitus.  The Veteran served as an ordnance technician on an aircraft carrier, and he claims that he was exposed to Agent Orange through handling aircraft, rockets, and bombs that were used during combat missions in Vietnam.   

Initially, the Board considered whether the Veteran is entitled to presumptive service connection for diabetes and hypertension under 38 C.F.R. § 3.303(b).  For VA purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.

The Board finds that the evidence does not show a diagnosis of or manifestations of diabetes or hypertension in service or within one year following service nor was there a continuity of symptomatology following service.  The Veteran's service records do not show complaints of relevant symptoms or treatment for diabetes or hypertension.  The December 1967 report of medical examination was normal, and the Veteran's blood pressure was 110 systolic over 72 diastolic.  In an August 1971 report of medical history, the Veteran indicated that he did not have high blood pressure or experience diabetes symptoms such as recent gain or loss of weight, frequent urination, or sugar in urine.  The August 1971 medical evaluation showed normal results and the Veteran's blood pressure was 120 systolic over 70 diastolic.  Importantly, in his November 2011 claim filing, the Veteran stated that his diabetes was diagnosed in 2004.  Although the Veteran contended that his hypertension began in 1967, the contemporaneous medical records show otherwise and are more probative in determining whether he had hypertension.  Additionally, a June 2007 private medical record shows a blood pressure reading of 130 systolic over 80 diastolic and no diagnosis of hypertension.  

The totality of the evidence does not show that either diabetes or hypertension started in service or within one year after service, nor a continuity of symptomatology following service.  Service connection is therefore not warranted on a presumptive basis pursuant to 38 C.F.R. § 3.303(b). 

The Board also considered whether the Veteran was entitled to service connection for his diabetes due to herbicide exposure.  The Veteran's military personnel records show that he was awarded the Republic of Vietnam Campaign Medal with Device for service in the Vietnam combat area while attached to a fighter squadron while on board USS Kitty Hawk from December 1966 to May 1967.  The Veteran was also awarded two bronze stars on the Vietnam Service Medal for service in the Vietnam combat area while on board USS Midway from October 1965 to November 1965. 

In April 2012, the RO submitted a request to the Personnel Information Exchange System for information regarding the Veteran's service in Vietnam.  Two responses were received.  The first response stated there were no records of exposure to herbicides.  The second response stated that they were unable to determine whether or not the Veteran served in the Republic of Vietnam due to his service on the USS Midway, which was in the official waters of Vietnam from October 1965 to November 1965, and his attachment to a fighter squadron that could have been assigned to a ship or to shore.  It was noted that there was no conclusive proof of in-country service.  

In September 2012, a coordinator from the Joint Service Records Research Center (JSRRC) determined that the information required to corroborate the Veteran's claim of exposure to Agent Orange was insufficient to send to the U.S. Army and JSRRC and/or insufficient to allow for a meaningful search of the Marine Corps or National Archives and Records Administration records.  The Board checked the Veteran's service on the USS Midway and USS Kitty Hawk against the JSRRC's current list of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents.  Neither ship is included in this list.   

In light of the above evidence, the Board finds that the Veteran is not entitled to presumptive service connection to herbicide exposure because the evidence does not show that he served in the Republic of Vietnam. "Service in the Republic of Vietnam" includes service aboard a ship that served in the waters offshore ("blue water") and service in other locations "if the conditions of service involved duty or visitation in the Republic of Vietnam."  38 C.F.R. § 3.307 (a)(6)(iii).  Thus, a veteran who served on a blue water vessel must show that the conditions of his or her service involved duty or visitation in the Republic of Vietnam.  See VA Adjudication Manual, M21-1MR, IV.ii.2.C.10.k [M21-1MR]; Haas v. Peake, 545 F.3d 1168  (2008).  When a veteran claims exposure to herbicides during service aboard a Navy or Coast Guard ship that operated on the offshore waters of the Republic of Vietnam, exposure may be established on a presumptive basis if evidence shows that while the veteran was aboard, 1) the ship docked on the shores or piers of the Republic of Vietnam; or 2) the ship operated temporarily on the Republic of Vietnam inland waterways; or 3) the ship operated on close coastal waters for extended periods, with evidence that crew members went ashore, or smaller vessels from the ship went ashore regularly with supplies or personnel.  In addition, the veteran must have stated that he went ashore when the ship docked or operated on close coastal waters for extended periods, if the evidence shows the ship docked to the shore or pier.  VA Adjudication Manual, M21-1MR, IV.ii.2.C.10.k [M21-1MR].

In this case, the evidence does not show, nor does the Veteran allege, that the USS Kitty Hawk or the USS Midway satisfied these requirements or that he went ashore during service.  While the Veteran's personnel records show he was awarded the Vietnam Campaign Medal (VCM) with device and the Vietnam Service Medal (VSM) with four bronze stars, these decorations are not per se evidence of service within the territorial borders of Vietnam.  The VSM was awarded to all members of the Armed Forces of the United States serving in Vietnam and its contiguous waters or airspace, as well as those who served in Thailand, Laos or Cambodia while serving in direct support of operations in Vietnam.  See Manual of Military Decorations and Awards, 6.5 (Department of Defense Manual 1348.33-M, September 1996).  The VCM was awarded to all service personnel who served in South Vietnam or who served outside of the geographical limits of Vietnam and contributed direct support to the forces in Vietnam.  Id. at 7-7, September 1996.  Accordingly, the Veteran is not entitled to the presumption of exposure to Agent Orange.    

Even though the Veteran is not entitled to the presumption of exposure to Agent Orange pursuant to 38 C.F.R. § 3.307 (a)(6)(iii), he may, nonetheless, establish service connection if he has put forth sufficient evidence to demonstrate by an equipoise standard that he was actually exposed to Agent Orange.  

The Board finds that the evidence does not factually support finding exposure to Agent Orange.  While the Veteran contends that he was exposed while serving as an ordnance technician, there is no evidence that the Veteran has personal knowledge that the aircraft that he serviced dropped herbicides or that any of the equipment he handled was covered in Agent Orange.  Although the Veteran is certainly competent to testify as to the observable attributes of any substance he encountered, the Veteran's statement that the substance was Agent Orange, without more, is merely conclusory and not supported by observable facts.  VA has not established a presumption of second-hand exposure to Agent Orange through contact with equipment that was used in Vietnam.  The "second hand" exposure alleged by the Veteran is too remote and attenuated to support a finding of actual exposure.  Importantly, the Veteran has merely stated generally that the equipment he handled had been exposed.  Obviously he was alleging some residual contamination of that equipment, but there is no basis upon which to quantify the contamination.  The Board thus finds that the Veteran's statements concerning the presence of Agent Orange aboard the USS Kitty Hawk or USS Midway is not competent evidence, and thus cannot support a finding of actual exposure. 

Based on the totality of the evidence, the Board finds that the Veteran was not exposed to the herbicide Agent Orange in service, either on a presumptive or direct basis, and is not entitled to service connection for diabetes mellitus.  

The evidence does not show, and the Veteran has not alleged, that his diabetes mellitus is otherwise related to service.  Similarly, the Veteran has limited his claims of service connection for hypertension and erectile dysfunction as secondary to diabetes mellitus.  Because the Board finds that the Veteran's diabetes mellitus is not related to service, the Board also finds that the Veteran's hypertension and erectile dysfunction are not related to service.  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply and service connection is denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


Disability Ratings in General

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when assigning a disability rating,   38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran is currently rated for left ear hearing loss with chronic nonsuppurative otitis media with effusion under Diagnostic Code 6100 for hearing impairment.  38 C.F.R. § 4.88a, Diagnostic Code 6201.  Under VA's rating schedule, hearing impairment is evaluated based on audiological testing, including a pure tone audiometry test and the Maryland CNC controlled speech discrimination test.  38 C.F.R. § 4.85.  The pure tone threshold average is the average of the pure tone thresholds, in decibels, at 1000, 2000, 3000 and 4000 Hertz, shown on a pure tone audiometry test.  See id.  To find the appropriate disability rating based on test results, the pure tone threshold average for each ear is considered in combination with the percentage of speech discrimination to establish a hearing impairment level, labeled from I to XI. See id., Table VI.  The hearing impairment levels of both ears are then considered together to establish a disability rating for the hearing loss.  See id., Table VII.

Higher Initial Rating for Hearing Loss Analysis

The Veteran contends that he is entitled to a compensable rating for his hearing loss from November 22, 2011 to January 26, 2014 and a rating in excess of 10 percent from January 27, 2014 to the present.  In the Board hearing, he contended that his hearing worsened since January 2014 and that he has to ask people to repeat themselves during conversations.  The Veteran's family also submitted several lay statements in support of his hearing loss claim. 


The Veteran was afforded a VA audiological evaluation in September 2012.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
35
65
75
LEFT
25
20
20
30
70

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 96 percent in the left ear.  

The Veteran was afforded another VA audiological evaluation in April 2014.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
50
65
75
LEFT
15
55
40
50
75

Speech audiometry revealed speech recognition ability of 78 percent in the right ear and 72 percent in the left ear.  

The Veteran's VA outpatient medical records show that he presented to VA in September 2012 with complaints of decreased hearing sensitivity, bilaterally.  He underwent an audiological evaluation, which showed the following pure tone thresholds in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
25
55
65
LEFT
15
15
15
25
55

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 92 percent in the left ear.  

At his next audiological visit, which was in June 2014, he expressed interest in hearing aids and denied any new audiological or otologic concerns, except for tinnitus.  He underwent an audiological evaluation, which showed the following pure tone thresholds in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
30
65
75
LEFT
10
10
20
35
70

Word recognition testing was not conducted but speech recognition thresholds were found to be within normal limits, bilaterally, and consistent with the pure tone results.   He was provided hearing aids in July 2014.

In light of the available evidence, the Board finds that the Veteran's hearing loss does not warrant a compensable rating from November 22, 2011 to January 26, 2014.  In making this determination, the Board found the September 2012 VA examination probative.  The examination shows that the right ear's pure tone threshold average was 48.75 and the speech discrimination score was 80 percent, a combination that warrants a 'III' numeric designation pursuant to Table VI.  The left ear's pure tone threshold average was 35 and the speech discrimination score was 96 percent, a combination that warrants a 'I' numeric designation pursuant to Table VI.  Pursuant to Table VII, after entering the Veteran's right ear (as the poorer ear) and left ear numeric designations, the Veteran is entitled to a 0 percent rating.  38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII. 

The Board also relied on the evaluation conducted at the Veteran's VA audiological visit in September 2012.  The examination shows that the right ear's pure tone threshold average was 38.75 and the speech discrimination score was 88 percent, a combination that warrants a 'II' numeric designation pursuant to Table VI.  The left ear's pure tone threshold average was 27.5 and the speech discrimination score was 92 percent, a combination that warrants a 'I' numeric designation pursuant to Table VI.  Pursuant to Table VII, after entering the Veteran's right ear (as the poorer ear) and left ear numeric designations, the Veteran is still entitled to a 0 percent rating.  38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII. The Veteran's medical records and VA examination therefore show that the Veteran's hearing loss did not warrant a compensable rating from November 22, 2011 to January 26, 2014.  

The Board further finds that the Veteran is not entitled to a rating in excess of 10 percent from January 27, 2014 to the present.  In making this determination, the Board found the April 2014 VA examination probative.  The examination shows that the right ear's pure tone threshold average was 57.5 and the speech discrimination score was 78 percent, a combination that warrants a 'IV' numeric designation pursuant to Table VI.  The left ear's pure tone threshold average was 55 and the speech discrimination score was 72 percent, a combination that warrants a 'V' numeric designation pursuant to Table VI.  Pursuant to Table VII, after entering the Veteran's right ear and left ear (as the poorer ear) numeric designations, the Veteran is entitled to a 10 percent rating.  38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII. 

The Board also relied on the Veteran's June 2014 audiological evaluation results.  The results show lower pure tone thresholds than the April 2014 VA examination, and do not warrant a rating in excess of 10 percent.  

The Board considered the Veteran's and other lay statements regarding the severity of his hearing loss, including that his hearing loss is more than 10 percent disabling and he needs to ask individuals to repeat themselves during conversations.  Although the Veteran and his family are competent to report symptoms such as difficulty hearing, they are not competent to report that the Veteran's hearing acuity warrants a higher evaluation under VA's tables for rating hearing loss disabilities.  Disability ratings for hearing impairment are derived by a mechanical application of audiometric evaluation results to the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Board thus finds that the audiological evaluations afforded to the Veteran are more probative in establishing his specific level of hearing loss.  In light of the competent medical and lay evidence, the Board finds that the Veteran is not entitled to an increased rating for his hearing loss for any period on appeal. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is warranted for the relevant periods on appeal.  The Veteran's service-connected bilateral hearing loss disability is manifested by signs and symptoms such as hearing loss, difficulty hearing individuals during conversations, and the use of hearing aids.  These signs and symptoms, and their resulting impairment, are aptly contemplated by the rating schedule as part of the evaluation of hearing impairment.  38 C.F.R. §§ 4.85, 4.86(a).  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration, and a referral for an extraschedular analysis is not necessary.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed.Appx. 1004 (Fed. Cir. 2007)). 

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence does not show, and the Veteran has not alleged, that his bilateral hearing loss has rendered him unemployable.  Thus, the issue has not been raised in this case.

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  VA's duty to notify was satisfied by a letter sent in April 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's statements, supporting lay statements, service records, private medical records, and VA medical records.  The Veteran was also afforded several VA examinations to assist in determining the severity of his hearing loss  The examinations were adequate because they were performed by an audiologist, were based on a review of the Veteran's record, history, and symptomatology, and included the necessary findings.  While the Veteran stated generally at his hearing that he thought his hearing had worsened since the last exam in 2014, there is nothing to suggest that is the case, such that another exam is needed.  

While the Veteran was not afforded a VA examination for his diabetes, hypertension, or erectile dysfunction claims, the Board finds that the threshold for providing a medical examination was not met in this case.  VA is obligated to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the medical and lay evidence shows that the Veteran's hypertension and diabetes began long after separation from service.  Additionally, the Veteran's service records do not show herbicide exposure in active service, and a VA examination would not shed light on this issue.  Therefore, even under the low threshold of McLendon, an examination is not warranted for the Veteran's diabetes, hypertension, and erectile dysfunction claims.  

Additionally, the Veteran provided testimony to the Board in July 2016.  During such a hearing, a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, the Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information as to his symptomatology when appropriate.  The hearing focused on the elements necessary to substantiate the Veteran's claims and he demonstrated his actual knowledge of the elements necessary to substantiate his claim.  The Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant.  

Finally, all due process considerations have been met.  Although additional evidence was received after the May 2014 Supplemental Statement of the Case, the evidence was submitted by the Veteran and does not require waiver of initial AOJ consideration as the Veteran's substantive appeal was received after February 2, 2013.  


ORDER

Service connection for diabetes mellitus is denied.

Service connection for hypertension, including as secondary to diabetes mellitus, is denied.

Service connection for erectile dysfunction, secondary to diabetes mellitus, is denied.

Entitlement to an initial compensable rating from November 22, 2011 to January 26, 2014 and a rating in excess of 10 percent from January 27, 2014 to the present for bilateral hearing loss is denied.

	(CONTINUED ON NEXT PAGE)
REMAND

The Veteran contends that his current low back condition is related to service.  Specifically, during the Board hearing, he stated that his position as an aviation ordnance technician involved heavy lifting, including 500-pound bombs.  He reported experiencing difficulty bending and straightening as well as running up and down flights of stairs in service.  He testified that he did not seek treatment because he did not want to be criticized for being weak.  

The Veteran's service records do not show treatment for or complaint of low back pain, but they do indicate treatment for a left shoulder muscle strain from lifting crates and heavy boxes.  The Veteran was afforded several medical examinations during service, including in December 1967, October 1968, December 1969, April 1971, and August 1971.  No spinal abnormalities are noted on any examination, but a left shoulder injury was noted in December 1967.  Additionally, the Veteran completed reports of medical history in December 1969, April 1971, and August 1971.  The Veteran indicated that he had no history or present complaint of recurrent back pain on all three reports.    

Private medical records show complaints of back pain in 2008 and the Veteran was diagnosed with arthritis in December 2011 by VA.  

The Board finds that the Veteran's statements, service records, and medical records warrant remanding for a VA examination to assist in determining the nature and etiology of his low back condition.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an orthopedic examination with an appropriate examiner to evaluate the nature and etiology of his low back condition.  The claims file, including a copy of this opinion, must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  Based on examination findings, medical principles, the Veteran's statements, and treatment records, the examiner should respond to the following:

(a) What are the Veteran's current diagnoses pertaining to the back or spine?

(b) For each diagnosed disorder, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disorder had its onset during or is otherwise related to any event in the Veteran's active duty service.  

The reasons and bases for all opinions expressed should be provided.  The examiner should not rely on the lack of service treatment records as the sole basis for the opinion.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided.

2. After completion of the above, the Veteran's low back condition claim should be reviewed in light of any new evidence.  If the claim is not granted, the Veteran should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


